Citation Nr: 1116837	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  06-39 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for residuals of a labral tear of the right shoulder, status post repair, with degenerative arthritis.

2.  Entitlement to a rating higher than 30 percent for asthma.

3.  Entitlement to a rating higher than 10 percent for residuals of chalazion removal of both eyes.




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to September 1998.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied (1) a disability rating higher than 10 percent for residuals of a labral tear of the right shoulder, status post repair, with degenerative arthritis; (2) a disability rating higher than 30 percent for asthma; and (3) a disability rating higher than 10 percent for residuals of chalazion removal of both eyes.

During the pendency of this appeal, the RO issued another decision in January 2007 increasing the rating for the right shoulder disability from 10 to 20 percent, retroactively effective from March 22, 2006, the date the Veteran had filed this increased-rating claim.  He since has continued to appeal for an even higher rating for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating unless he specifically indicates otherwise).

FINDINGS OF FACT

1.  The Veteran is right-hand dominant; his right arm has motion in every direction, with abduction greater than 45 degrees, and no significant loss of motion following repetitive use. 

2.  The results of pulmonary function testing (PFT) show the Veteran has a Forced Expiratory Volume in one second (FEV-1) between 85 and 86 percent of the predicted value (after bronchodilation), and an FEV-1 to Forced Vital Capacity (FVC) ratio between 70 and 73 percent of the predicted value (after bronchodilation).

3.  There is no objective evidence of any visual impairment or disfigurement of either eye due to having chalazions removed in service.


CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher than 20 percent for the residuals of the labral tear of the right shoulder, status post repair, with degenerative arthritis.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2010).

2.  The criteria are not met for a disability rating higher than 30 percent for the asthma.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.97, Diagnostic Code 6602 (2010).

3.  The criteria are not met for a disability rating higher than 10 percent for the residuals of the chalazion removal of both eyes.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.21, Diagnostic Codes 6015 and 7800 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify has been satisfied in this case by means of an April 2006 letter from the RO to the Veteran, which properly informed him of what evidence was required to substantiate his claims and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  See Quartuccio, Charles and Dingess, all supra.  The letter was also issued prior to the initial adjudication of his claims in June 2006, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Thus, the duty to notify has been satisfied.  As the pleading party, he, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content, moreover, that it is unduly prejudicial, meaning outcome determinative of his claims.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009).  He has not made any such pleading or allegation.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that he identified as potentially relevant.  These records include VA treatment records and records from the Social Security Administration (SSA).  He was also afforded VA examinations to assess the severity of his right shoulder disability, asthma, and residuals of chalazion removal of both eyes in May 2006 and August 2008.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  He additionally was scheduled for more recent VA examinations in January 2011, but he failed to appear and has not provided any explanation.  Failure to report to a VA examination in connection with an increased-rating claim usually results in mandatory or summary denial of the claim, as indicated by the "shall" language used in 38 C.F.R. § 3.655 (2010).  But since there is already sufficient evidence in the file to properly rate the disabilities at issue, the Board will adjudicate the claims based on this existing evidence to give the Veteran every possible consideration. 

The Veteran previously had argued that his VA respiratory examinations assessing the severity of his asthma were inadequate for rating purposes because he had used a bronchodilator before testing and, therefore, involuntarily gave a false impression of his actual respiratory capacity.  But this complaint notwithstanding, the American Lung Association/American Thoracic Society Component Committee on Disability Criteria recommends testing for pulmonary function after optimum therapy.  The results of such test reflect the best possible functioning of an individual, and are the figures used as the standard basis of comparison of pulmonary function.  61 Fed. Reg. 46720-46731, 46723 (Sept. 5, 1996).  In other words, his use of a bronchodilator before his pulmonary function test was appropriate.  This is seemingly consistent with 38 C.F.R. § 4.96(d)(4) and (5), which, although specifically pertaining to the evaluation of respiratory conditions under other diagnostic codes (that is, other than DC 6602), indicate the PFT results should be based on post-bronchodilation, except when the results of 
pre-bronchodilator PFTs are normal, the examiner determines that 
post-bronchodilator studies should not be done and states why, or the 
post-bronchodilator results were poorer than the pre-bronchodilator results.  None of these exceptions are shown to apply here, however.

The Board accordingly finds the Veteran has received all required notice and assistance with his claims and been given ample opportunity to submit information and evidence supporting these claims.

II.  Entitlement to a Rating Higher than 20 Percent for Residuals of a Labral Tear of the Right Shoulder, Status Post Repair, with Degenerative Arthritis

The Veteran injured his right shoulder in service while lifting a 90-pound shell.  An arthroscopic examination revealed a labial tear that was repaired.  Evidence after service also revealed degenerative arthritis in the right shoulder joint.  As a result, in April 1999 the RO granted service connection for residuals of the labral tear of the right shoulder, status post repair, with degenerative arthritis, for which a 10 percent rating was assigned.  

On March 22, 2006, the Veteran filed a claim for increased compensation benefits.  In June 2006 the RO initially denied the claim and continued the 10 percent rating.  But after he perfected his appeal to the Board, the RO granted an increased rating to 20 percent from the date he had filed his claim on March 22, 2006.  The Board must therefore determine whether a rating higher than 20 percent is warranted for this disability.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. § 4.2.

In determining the present level of disability, however, a "staged" rating is appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).


Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis (hypertrophic or osteoarthritis), in turn, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved - which, here, is DC 5201 since it concerns limitation of motion of the arm.  When the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0-percent disabling) under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  This 10 percent evaluation is combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A higher 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. 4.71a, DC 5003.

The record shows that the Veteran is right-hand dominant, i.e., right-handed, so this is considered his major hand and arm.  Under Diagnostic Code (DC) 5201, a 20 percent rating is assigned where motion of either the major or minor arm is limited to the shoulder level.  A higher 30 percent rating requires that motion of the major arm be limited to midway between the side and shoulder level, and an even higher 40 percent rating requires limitation of motion of the major arm to 25 degrees from the side.  See 38 C.F.R. § 4.71a, DC 5201.  

The Rating Schedule provides that normal shoulder motion is 0 to 180 degrees of forward elevation (flexion), 0 to 180 degrees of abduction, and 0 to 90 degrees of internal and external rotation.  See 38 C.F.R. § 4.71, Plate I.


When evaluating a loss of range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-ups."  Id., at 206.

Applying these criteria to the facts of this case, the Board finds no basis to assign a rating higher than 20 percent for the Veteran's right shoulder disability.  In other words, at no time has his right arm and shoulder motion been limited to midway between his side and shoulder level - i.e., abduction limited to 45 degrees or less.  Range-of-motion testing of the right arm was performed on three occasions.  He was able to abduct his right arm to 90 degrees when tested in May 2006, to 130 degrees when tested in June 2007, and to 120 degrees when tested in August 2008.  Since all three tests show abduction far greater than to 45 degrees, there is no basis to assign a disability rating higher than 20 percent under DC 5201.

A rating higher than 20 percent also is not warranted based on functional loss due to pain, weakness, premature/excess fatigability, or incoordination because it has not been shown that any of these factors result in additional disability, such as additional limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59; see also DeLuca, 8 Vet. App. at 204-08.  The Veteran's right arm demonstrated motion in every direction when tested in May 2006, June 2007, and August 2008.  And although some pain was evident with motion, no significant loss of motion was shown after repetitive or prolonged use of this extremity.  The March 2006 VA examination report notes that, after repetitive movements, the right arm still demonstrated 90 degrees of abduction, 140 degrees of flexion, 60 degrees of external rotation, and 26 degree of internal rotation.   The more recent August 2008 VA examination report specifically notes there was no additional limitation of motion after repetitive use.  In light of these findings, a disability rating higher than 20 percent is not warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca.

The Veteran also already has the highest possible rating under DC 5003, for degenerative arthritis, even recognizing that his shoulder is considered a major joint.  See 38 C.F.R. § 4.45(f).  And it is not shown that any other DC is applicable, such as DC 5200, 5202, and 5203.

For these reasons and bases, the Board finds that the preponderance of the evidence is against a disability rating higher than 20 percent for the residuals of the labral tear of the right shoulder, status post repair, with degenerative arthritis.  As such, the doctrine of reasonable doubt is not for application, and the appeal of this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Entitlement to a Disability Rating Higher than 30 Percent for Asthma

The Veteran was first diagnosed with asthma while on active duty in the military.  The April 1999 rating decision granted service connection and assigned a 10 percent rating for his asthma.  In an August 2000 rating decision, the RO increased this disability rating to 30 percent after evidence showed a worsening of his asthma.  

On March 22, 2006, the Veteran filed a claim for a disability rating higher than 30 percent.  Under DC 6602, a 30 percent rating was is assigned for asthma if the FEV-1 is 56 to 70 percent of predicted, the FEV-1/FVC is 56 to 70 percent of predicted, daily inhalational or oral bronchodilator therapy is required, or inhalational anti- inflammatory medication is required.  38 C.F.R. § 4.97, DC 6602.

The next higher rating of 60 percent is assigned when FEV-1 is 40 to 55 percent of predicted; or FEV-1/FVC is 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations is needed; or intermittent (at least three per year) course of systemic (oral or parenteral) corticosteroids is required.  Id.


And lastly, a 100 percent rating is assigned when the FEV-1 is less than 40 percent predicted, or FEV-1/FVC is less than 40 percent, or more than one attack per week with episodes of respiratory failure; or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications is required.  Id.

Applying these criteria to the facts of this case, the Board finds no basis to assign a disability rating higher than 30 percent for his asthma.  In reaching this decision, the Board notes that two PFTs provide evidence against his claim.  The first PFT, performed in May 2006, revealed a post-bronchodilator FEV-1 value of 85 percent predicted, and a post-bronchodilator FEV-1/FVC ratio of 70 percent predicted.  The second PFT, more recently performed in February 2009, revealed a 
post-bronchodilator FEV-1 value of 86.9 percent predicted, and a 
post-bronchodilator FEV-1/FVC ratio of 73 percent predicted.  

Each of the above values is greater than 55 percent, thereby precluding a disability rating greater than 30 percent under DC 6602.  In addition, there is no evidence that the Veteran's asthma requires at least monthly visits to a physician for required care of exacerbations, or that he requires intermittent (at least three per year) course of systemic (oral or parenteral) corticosteroids.  Instead, the evidence shows his asthma is under control with albuteral, and that he has been seen for exacerbations on only a few occasions since filing his claim in 2006, so less than monthly.  In short, there is simply no basis to assign a disability rating higher than 30 percent for his asthma.  

The Board thus concludes that the preponderance of the evidence is against this claim.  The appeal therefore is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 49.


IV.  Entitlement to a Disability Rating Higher than 10 Percent for Residuals of Chalazion Removal of Both Eyes

The Veteran had two chalazions removed from his eyes while on active duty.  A Chalazion is "an eyelid mass that results from chronic inflammation of a meibomian gland and shows a granulomatous reaction to liberated fat when subjected to histopathological examination."  See Dorland's Illustrated Medical Dictionary 339 (30th ed. 2003).

The RO assigned 10 percent rating for this condition under DC 6025, which pertains to disorders of the lacrimal apparatus (epiphora, dacryocystitis, etc.).  But since a chalazion is really a benign neoplasm, the Board finds that DC 6015 is the more appropriate diagnostic code.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of a diagnostic code should be upheld so long as it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (Any change in DC by a VA adjudicator must be specifically explained.).

Under DC 6015, benign neoplasms (of eyeball and adnexa) are to be separately rated for visual impairment and nonvisual impairment, e.g., as disfigurement under DC 7800, and the evaluations are then to be combined.  See 38 C.F.R. § 4.25 (VA's combined ratings table).  Visual impairment is rated under 38 C.F.R. § 4.79.

Under DC 7800, a 10 percent rating is assigned for a scar of the head, face, or neck with one characteristic of disfigurement.  A 30 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.   A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  And an 80 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118.

The eight characteristics of disfigurement include: (1) Scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.

In this case, though, the evidence does not show either visual impairment or disfigurement of either eye due to the removal of the Veteran's chalazions in service.  His eyes were examined for VA compensation purposes in November 2006, at which time the examiner noted there was no evidence of any chalazion, no evidence of any eye disease, and no observable scars from the previous incision and drainage.  The examiner thus concluded the ocular examination was entirely normal.  Similarly, an August 2008 VA eye examination found that both eyelids were normal without evidence of any chalazions.  In fact, the evidence shows the Veteran's only eye problems involve complaints of burning, itching, redness, and blurred vision, all of which have been attributed to a nonservice-connected conjunctive allergy.  These symptoms and any associated impairment, therefore, cannot be considered as grounds for increasing the rating for his Chalazion disability because they are not associated with or part and parcel of it.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board thus concludes that the preponderance of the evidence is against this claim, in turn meaning there is no reasonable doubt to resolve in the Veteran's favor, and that this claim resultantly must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3: Gilbert, 1 Vet. App. at 49.


V.  Consideration of an Extra-schedular Evaluation

In exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an 
extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, the Board finds that the Veteran's symptomatology and limitation in occupational functioning for the disabilities on appeal are reasonably contemplated by the rating schedule under the first prong of the analysis.  The Court has held that, in making this determination, "there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established rating criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id.  See also VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996), para. 7 (when service-connected disability affects employment "in ways not contemplated by the rating schedule" § 3.321(b)(1) is applicable."  Also, an inadequacy of the rating schedule cannot be established solely by showing an asserted gap between the Veteran's income and the income of similarly qualified workers in his field.  Thun, 22 Vet. App. at 116.  

The Veteran's primary complaints and symptomatology for his right shoulder disability involve pain and limitation of motion, both of which are contemplated by the schedular rating criteria.  His primary complaints regarding his asthma are dyspnea and shortness of breath with walking only short distances, which are also considered in the rating criteria inasmuch as the rating is partly based on his respiratory capacity as determined by the results of his PFTs.  And lastly, there are no objective symptoms due to his service-connected residuals of chalazion removal of both eyes.

The Veteran's only complaints concerning his employment pertain to his right shoulder disability, which he says precludes him from working full-time as a barber.  As a result, he has had to cut his hours to only part-time.  But there is no indication in the record that the interference with his work caused by his right shoulder disability could be considered above and beyond that contemplated by the 20 percent schedular rating assigned for this disability.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  And, as already mentioned, an inadequacy of the rating schedule cannot be established solely by showing an asserted gap between the Veteran's income and the income of similarly qualified workers in his field.  Thun, 22 Vet. App. at 116.  

Moreover, the vast majority of the evaluation and treatment he has required and received for these disabilities has been on an outpatient basis, not as an inpatient, certainly not frequent inpatient.

In short, since the rating schedule adequately addresses the symptomatology for all three disabilities at issue in this appeal, referral to the Director of Compensation and Pension Service is unwarranted.  See Thun, supra.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim of entitlement to a disability rating higher than 20 percent for the residuals of the labral tear of the right shoulder, status post repair, with degenerative arthritis, is denied.  

The claim of entitlement to a disability rating higher than 30 percent for the asthma is denied.

The claim of entitlement to a disability rating higher than 10 percent for the residuals of chalazion removal of both eyes is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


